DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Group I (claims 1-14 and new claims 21-25), in the reply filed on 02/10/2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
An art search for the process of elected base claim 1 retrieved applicable prior art.  See Expert-/STIC-Conducted “SEARCH 6” (conducted using Hcaplus databases of STN) search summary in enclosed search notes.
A review of the “SEARCH 6” STN search results by instant application’s inventor and assignee/owner names did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
Claim 15 is not subject to rejoinder.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Current Status of 16/774,760
This Office Action is responsive to the amended claims of February 10, 2022.
Claims 1-14 and 21-25 have been examined on the merits.  Claim 9 is currently amended.  Claims 1-8 and 10-14 are original.  Claims 21-25 are new.
Priority
Applicants identify the instant application, Serial #:  16/774,760, filed 01/28/2020, which claims Priority from U.S. Provisional Application 62/798,223, filed 01/29/2019.
The effective filing date is January 29, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2020 and 01/28/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Applicant is advised that should claim 12 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Both claims 12 and 25 are drawn to “the process of claim 1, further comprising the step of adjusting the pH of the Fosaprepitant solution to about 7 to about 9.5”.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 10 recites the limitation "the concentration of surface active agent".  There is insufficient antecedent basis for this limitation in the base claims 1 or 12.
As drafted, dependent claim 10 (depends from claim 12) contains the limitation "the concentration of surface active agent".  However, this limitation renders the metes and bounds of claim 10 undefined (hence rendering claim 10 indefinite) since base claims 1 and 12, upon which claim 10 depends, do not contain a limitation for “surface active agent” and claim 10 does not earlier introduce “surface active agent”.
This rejection could be rendered moot by revising claim 10 so that (post-revision) it depends on claim 9, which first introduces “surface active agent” to the claim-set.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 10 recites the limitation "the concentration of surface active agent".  As drafted, claim 10 does not further limit claim 12 since claim 12 does not contain a limitation for “surface active agent”.
This rejection could be rendered moot by revising claim 10 so that (post-revision) it depends on claim 9, which first introduces “surface active agent” to the claim-set.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-14, 21-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
QILU (CN 102755296 A, as reported on by Written Opinion for PCT/US 20/15570, said Written Opinion is enclosed; a separate ESPACENET-machine English language translation is also provided of/for QILU but Espacenet machine mistranslated “foxatriptan” which should have been “fosaprepitant”), 
as evidenced by:
HORN (Horn, Jacqueline, et al.  “Crystallizing amino acids as bulking agents in freeze-drying.”  European J. of Pharmaceutics and Biopharmaceutics.  (2018), Vol. 132, pp. 70-82), 
and as evidenced by:
CHELATE (“Chemical Packaging:  Disodium Edetate – Indications, Dosage, Side Effects and Precautions.”  (Last updated:  12 Dec 2017).  Accessed 19 May 2022.  Available from:  < https://www.medindia.net/doctors/drug_information/disodium_edetate.htm > ).

This prior art rejection is based on the Written Opinion for PCT/US 20/15570, which itself reports on a Google machine translation of QILU.
According to the Written Opinion, the reference QILU teaches:
A process for preparing solid Fosaprepitant compositions that are stable after long term storage at room temperature (QILU paragraph [0005] per Written Opinion:  “the present invention provides a form of fasalpitant containing stable properties…”; “the fosaprepitant composition will inherently be stable for long term storage at room temperature because it is produced by the method claimed”), the process comprising the steps of: 
dissolving Fosaprepitant active ingredient and excipients in water to form a Fosaprepitant solution (QILU paragraph [0072] per Written Opinion:  “chemical solution configuration: weighed according to the formula, will be fosapitant dimethylglucamine 196.2g, polysorbate 20.65 g, disodium edetate 16.5 g, glucose 325 g stirred and dissolved in an appropriate amount of sterile water for injection, added sterile water for injection to 5000 mL…”); 
filtering the Fosaprepitant solution (QILU para [0072] per Written Opinion:  “…and then passed the drug solution through a sterile micropore with a pore size of 0.22 micron Filter membrane…”); 
filling the filtered solution into a primary packaging container (QILU para [0072] per Written Opinion:  “…and then passed the drug solution through a sterile micropore with a pore size of 0.22 micron Filter membrane, divided into 1000 bottles…”); 
partially stoppering the primary packaging container (QILU para [0072] per Written Opinion:  “…divided into 1000 bottles (interpreted as “vials” therefore anticipates instant claim 3), half-stopped with halogenated butyl rubber stopper…”); 
freezing the solution in the primary packaging container at a first freezing temperature (QILU para [0072] per Written Opinion:  “…1000 bottles, half-stopped, and put into lyophilizer…”; QILU para [0073] per Written Opinion:  “2) freeze-drying:  sterilized drug solution under sterile conditions pre-freeze at atmospheric pressure, -45 degrees C for 160 minutes…”); 
applying vacuum at second temperature that is higher than the freezing temperature (QILU para [0073] per Written Opinion:  “2) freeze-drying:  sterilized drug solution under sterile conditions pre-freeze at atmospheric pressure, -45 degrees C for 160 minutes , vacuum freeze dry for 12 hrs at a vacuum of 12 Pascals and a temperature of -20 degrees C…”); 
fully stoppering the primary packaging container and 
sealing the stoppered primary packaging container (QILU para [0074] per Written Opinion:  “3) After the drying is completed, the bottle stopper is pressed tightly, the vacuum degree is slowly released, and the box [sic] is capped, inspected, and packed, and placed in a refrigerator at 2 to about 8 degrees C for storage”).  This anticipates claim 1.
Furthermore, QILU anticipates instant claim 2:  wherein the step of dissolving comprises dissolving the Fosaprepitant active ingredient and excipients in a first quantity of water and then subsequently adding a second quantity of water (QILU para [0072] per Written Opinion:  “1) chemical solution configuration:  weighed according to the formula, will be fosaprepitant dimethylglucamine 196,2 g, polysorbate 20.65 g, disodium edetate 16.5 g, glucose 325 g stirred and dissolved in an appropriate amount of sterile water for injection, added sterile  water for injection to 5000 mL…”).
	Moreover, QILU anticipates instant claim 5:  wherein the freezing temperature is about – 35*C to about -55*C (QILU para [0073] per Written Opinion:  “2)  freeze-drying:  sterilized drug solution under sterile conditions Pre-freeze at atmospheric pressure, -45 degrees C [falls within and hence anticipates range of about – 35*C to about -55*C] for 160 minutes”).
	Additionally, QILU anticipates instant claim 6:  wherein the second temperature is about -25°C to about -5C (QILU para [0073] per Written Opinion:  “2)  freeze-drying:  sterilized drug solution under sterile conditions Pre-freeze at atmospheric pressure, -45 degrees C [falls within and hence anticipates range of about – 35*C to about -55*C] for 160 minutes, vacuum freeze-dry for 12 hours at a vacuum of 12 Pascals (12 Pascals is about 100 milliTorr, absent evidence to the contrary, which anticipates claim 7) and a temperature of -20 degrees C…”).
	Furthermore, QILU anticipates instant claim 8:  wherein after the step of the applying vacuum the process further comprises the step of secondary drying at a temperature greater than 0*C (QILU para [0073] per Written Opinion:  “…and vacuum dry for 5 hours at a vacuum of 3 Pascals and a temperature of 35 degrees C”).
	Moreover, QILU anticipates instant claim 9:  wherein the excipients comprise a surface active agent (QILU para [0072] per Written Opinion:  “1) chemical solution configuration:  weighed according to the formula, will be fosaprepitant dimethylglucamine 196,2 g, polysorbate 20.65g…”; polysorbate is a surfactant/surface active agent, absent evidence to the contrary, which anticipates “surface active agent” of claim 21).  The term “surface active agent” is interpreted to include surfactants (instant Specification para [0023]).
	Additionally, QILU anticipates claim 10:  wherein the concentration of surface active agent in the Fosaprepitant solution is 10 mg/mL to 30 mg/mL (QILU para [0072] per Written Opinion:  “1) Chemical solution configuration:  weighed according to the formula, will be fosaprepitant dimethylglucamine 196,2g, polysorbate 20.65g, water for injection to 5000 mL…”; “65g of polysorbate-20 in 5000 mL is 13 mg/mL [falls within and hence anticipates range of 10 mg/mL to 30 mg/mL]”).
	Furthermore, QILU anticipates claims 12 and 25:  further comprising the step of adjusting the pH of the Fosaprepitant solution to be between pH 7 and 9.5 (QILU para [0072] per Written Opinion:  “…adjusted the pH to 8.3 with lmol/L sodium bicarbonate…”).
	QILU anticipates claim 13:  wherein the Fosaprepitant active ingredient is Fosaprepitant Dimeglumine (QILU para [0072] per Written Opinion:  “1) Chemical solution configuration:  weighed according to the formula, will be fosaprepitant dimethylglucamine…”).
	Furthermore, QILU anticipates claim 14:  wherein the Fosaprepitant solution has a concentration of about 5 mg/mL to about 150 mg/mL Fosaprepitant (QILU para [0072] per Written Opinion:  “Chemical solution configuration:  weighed according to the formula, will be fosaprepitant dimethylglucamine 196.2g…stirred and dissolved in an appropriate amount of sterile water for injection, added sterile water for injection to 5000mL…”; “192 g in 5000 mL is 39.24 mg/mL”).
	Furthermore, QILU teaches use of lyophilized excipients, which includes “mannitol” (see page 3 of 13 in attached machine translation of QILU).  The reference HORN is relied upon for the beneficial teachings that “mannitol” is a bulking agent (see “Abstract”).
Additionally, the Written Opinion reports that QILU teaches use of disodium edetate (QILU para [0072] per Written Opinion).  The reference CHELATE is relied upon for the beneficial teachings that disodium edetate is a chelating agent (pages 1-2 of 10).  Thus, QILU teaches use of mannitol (bulking agent) (page 3 of 13 of enclosed QILU ESPACENET machine translation); “polysorbate” surface active agent (QILU para [0072] according to Written Opinion), and disodium edetate chelating agent (QILU para [0072] per Written Opinion).  This anticipates claims 11 and 21.
The Written Opinion reports that QILU teaches a composition comprising at least one of polysorbate 80, lactose, povidone, and disodium edetate (QILU para [0072] per Written Opinion).  This anticipates claims 22-23.

Conclusion
Claims 4 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3, 5-14, 21-23, and 25 are not presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625